         Case 2:20-cv-01323-RAJ-JRC Document 138 Filed 08/26/21 Page 1 of 3




 1                                                               The Honorable Richard A. Jones
                                                               The Honorable J. Richard Creatura
 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8                                   AT SEATTLE
 9   EL PAPEL, LLC, et al.,                               NO. 2:20-cv-01323-RAJ-JRC
10                             Plaintiffs,                DEFENDANTS’ JOINT NOTICE
                                                          OF SUPPLEMENTAL
11          v.                                            AUTHORITY
12   JENNY A. DURKAN, in her official
     capacity as the Mayor of the City of
13
     Seattle; THE CITY OF SEATTLE,
14   municipal corporation; and ROBERT W.
     FERGUSON, in his official capacity as
15   Attorney General of the State of
     Washington,
16
                               Defendants.
17

18          Pursuant to LCR 7(n), Defendants respectfully submit the recent opinion of the U.S.
19   Court of Appeals for the Ninth Circuit affirming the district court’s order denying plaintiff’s
20   motion for preliminary injunction in related litigation, Apartment Association of Los Angeles
21   County, Inc. v. City of Los Angeles, No. 20-56251, 2021 WL 3745777 (9th Cir. Aug. 25, 2021),
22   as supplemental authority in support of their Cross-Motions for Summary Judgment and reply
23   briefs in support of those motions (Dkt. Nos. 103, 104, 120, and 121). The opinion is attached
24   as Exhibit 1.
25

26


       DEFENDANTS’ JOINT NOTICE OF                    1               ATTORNEY GENERAL OF WASHINGTON
       SUPPLEMENTAL AUTHORITY                                              Complex Litigation Division
                                                                            800 5th Avenue, Suite 2000
       NO. 2:20-cv-01323-RAJ-JRC                                             Seattle, WA 98104-3188
                                                                                  (206) 474-7744
         Case 2:20-cv-01323-RAJ-JRC Document 138 Filed 08/26/21 Page 2 of 3




 1          DATED this 26th day of August, 2021.
 2   ROBERT W. FERGUSON
 3    Attorney General

 4   /s/ Cristina Sepe                                 /s/ Jeffrey S. Weber, WSBA #24496
     CRISTINA SEPE, WSBA No. 53609                     /s/ Roger D. Wynne, WSBA #23399
 5   BRIAN H. ROWE, WSBA No. 56817                     /s/ Derrick De Vera, WSBA #49954
       Assistant Attorneys General                     /s/ Erica R. Franklin, WSBA #43477
 6   JEFFREY T. EVEN, WSBA No. 20367                   Seattle City Attorney’s Office
 7     Deputy Solicitor General                        701 Fifth Ave., Suite 2050
     800 Fifth Avenue, Suite 2000                      Seattle, WA 98104-7095
 8   Seattle, WA 98104                                 (206) 684-8200
     (206) 474-7744                                    jeff.weber@seattle.gov
 9   (360) 753-6200                                    roger.wynne@seattle.gov
     cristina.sepe@atg.wa.gov                          derrick.devera@seattle.gov
10
     brian.rowe@atg.wa.gov                             erica.franklin@seattle.gov
11   jeffrey.even@atg.wa.gov
                                                       Attorneys for Defendants City of Seattle
12   Attorneys for Defendant Robert W.                 and Jenny A. Durkan, in her official
     Ferguson, in his official capacity as             capacity as the Mayor of the City of Seattle
13   Attorney General of the State of
     Washington
14

15

16

17

18

19

20

21

22

23

24

25

26


       DEFENDANTS’ JOINT NOTICE OF                 2                 ATTORNEY GENERAL OF WASHINGTON
       SUPPLEMENTAL AUTHORITY                                             Complex Litigation Division
                                                                           800 5th Avenue, Suite 2000
       NO. 2:20-cv-01323-RAJ-JRC                                            Seattle, WA 98104-3188
                                                                                 (206) 474-7744
         Case 2:20-cv-01323-RAJ-JRC Document 138 Filed 08/26/21 Page 3 of 3




 1                                   DECLARATION OF SERVICE
 2          I hereby declare that on this day I caused the foregoing document to be electronically

 3   filed with the Clerk of the Court using the Court’s CM/ECF System which will send notification

 4   of such filing to all counsel of record.

 5          DATED this 26th day of August, 2021, at Tacoma, Washington.

 6

 7                                              /s/ Cristina Sepe
                                                CRISTINA SEPE, WSBA No. 53609
 8                                              Assistant Attorney General
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


       DEFENDANTS’ JOINT NOTICE OF                    3              ATTORNEY GENERAL OF WASHINGTON
       SUPPLEMENTAL AUTHORITY                                             Complex Litigation Division
                                                                           800 5th Avenue, Suite 2000
       NO. 2:20-cv-01323-RAJ-JRC                                            Seattle, WA 98104-3188
                                                                                 (206) 474-7744
